NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 20-2185
                                       ___________

                             VIRGILIO CISNEROS-MAYO,
                              a/k/a Virgilio Mayo-Cisneros,
                                                  Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA
                   ____________________________________

                       On Petition for Review of an Order of the
                            Board of Immigration Appeals
                            (Agency No. A215-590-241)
                      Immigration Judge: Kuyomars Q. Golparvar
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    March 5, 2021
             Before: MCKEE, SHWARTZ and RESTREPO, Circuit Judges

                              (Opinion filed: May 25, 2021)
                                     ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Virgilio Cisneros-Mayo petitions for review of an order issued by the Board of

Immigration Appeals (BIA) dismissing his appeal. We will deny the petition.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Cisneros-Mayo, a citizen of Mexico, first entered the United States in 1998, and,

with the exception of a one-month period in 2008, remained in the U.S. for a period of

nearly 22 years. After being arrested on a DUI charge (and a subsequent simple assault

charge), the Department of Homeland Security served him with a Notice to Appear that

charged him with being present without being admitted or paroled, in violation of INA

§ 212(a)(6)(A)(i). Cisneros-Mayo conceded that charge and filed an application for

cancellation of removal under INA § 240A(b)(1). The Government moved to pretermit

the application, arguing that Cisneros-Mayo’s prior conviction for making an unsworn

falsification to authorities under 18 Pa. Cons. Stat. § 4904(a) constituted a crime

involving moral turpitude (CIMT) under a 2006 BIA precedential decision. See In re

Jurado-Delgado, 24 I. & N. Dec. 29, 35 (BIA 2006) (holding that a conviction under

section 4904(a) for unsworn falsification to authorities qualifies as a CIMT); pet. for rev.

denied sub. nom., Jurado-Delgado v. Att’y Gen., 498 F. App’x 107 (3d Cir. 2009) (non-

precedential).

       The Immigration Judge (IJ) agreed with the Government’s interpretation, granted

its motion to pretermit, and denied the cancellation application. A single-member panel

of the BIA adopted and affirmed the IJ’s decision and dismissed petitioner’s appeal. It

declined to revisit the Jurado-Delgado decision and rejected petitioner’s other arguments.

Cisneros-Mayo filed a timely petition for review.

       This Court has jurisdiction over the petition for review under 8 U.S.C. § 1252(a).

We review de novo the BIA’s decision regarding constitutional claims and questions of



                                             2
law, including the BIA’s interpretation of state or federal criminal laws.1 See Hernandez-

Cruz v. Att’y Gen., 764 F.3d 281, 284 (3d Cir. 2014); Knapik v. Ashcroft, 384 F.3d 84,

88 (3d Cir. 2004). Our decisions describe the requisite “morally turpitudinous” conduct

for a CIMT as an act that is “inherently base, vile, or depraved,” and state that “the

hallmark of moral turpitude is a reprehensible act committed with an appreciable level of

consciousness or deliberation.” Hernandez-Cruz, 764 F.3d at 284-85 (citations and

internal quotation marks omitted).

       To determine whether a petitioner’s conviction qualifies as a CIMT, the Court

uses the categorical approach. See Mahn v. Att’y Gen., 767 F.3d 170, 174 (3d Cir.

2014). That approach requires us to focus on the underlying criminal statute and the

record of conviction, not the petitioner’s conduct. See Knapik, 384 F.3d at 88. The

Court considers whether “the least culpable conduct necessary to sustain a conviction

under the statute” would still qualify as a CIMT. Partyka v. Att’y Gen., 417 F.3d 408,

411 (3d Cir. 2005).

       Here, petitioner was convicted of violating 18 Pa. Cons. Stat. § 4904(a)(3), which

provides that “[a] person commits a misdemeanor of the second degree if, with intent to


1
  To the extent that the BIA was interpreting a statute or resolving a question of law, the
non-precedential disposition issued by a single member is not entitled to deference under
the doctrine explained in Chevron, U.S.A., Inc. v. Natural Resources Defense Council,
Inc., 467 U.S. 837, 844 (1984). See Mahn v. Att’y Gen., 767 F.3d 170, 173 (3d Cir.
2014). As we noted in Gourzong v. Attorney General, 826 F.3d 132, 136 & n.2 (3d Cir.
2016), it is unsettled whether we owe any deference to a single member panel’s
interpretation of prior BIA precedent; however, as in that case, we need not reach the
issue because even under de novo review we agree with the single-member panel’s
interpretations in this case.

                                              3
mislead a public servant in performing his official function, he . . . submits or invites

reliance on any sample, specimen, map, boundary mark, or other object which he knows

to be false.”2 In Jurado-Delgado, the BIA considered section 4904(a)’s “intent to

mislead” to be “the controlling factor” in its ruling and sufficient to find that the offense

was a CIMT. 24 I. & N. Dec. at 35. (This Court concurred in a non-precedential

opinion. See Jurado-Delgado, 498 F. App’x at 112-13.) Although it would appear that

Jurado-Delgado involved one of two other subparts of section 4909(a) and not (3), this is

of little consequence because the “intent to mislead” clause precedes all subparts and,

accordingly, it is a requisite element for all. Crucially, all convictions under the statute

would therefore involve both some fraudulent conduct and a specific intent to mislead.

       The Courts of Appeals that have considered the issue agree that a conviction

qualifies as a CIMT when the precise factors identified in Jurado-Delgado—that is, the

crime involves both deception and a specific intent to harm or obtain a benefit at the

government’s expense—are present.3 This Court’s most recent decision addressing a


2
 Petitioner has acknowledged that he was convicted under subsection (a)(3), and the
evidence in the record (a docket sheet) supports that conclusion. See A.R. at 126, 242; 8
C.F.R. § 1240.8(d) (explaining that the petitioner carries the burden of establishing he
was eligible for relief, but “[i]f the evidence indicates that one or more of the grounds for
mandatory denial of the application for relief may apply, the alien shall have the burden
of proving by a preponderance of the evidence that such grounds do not apply”).
3
  See Mendez v. Mukasey, 547 F.3d 345, 347 (2d Cir. 2008) (reinforcing proposition that
intent of fraud, not materiality of statement, is key to CIMT determination); Nunez-
Vasquez v. Barr, 965 F.3d 272, 280 (4th Cir. 2020) (acknowledging Jurado-Delgado line
of precedent requiring intent to deceive government but distinguishing case on the facts);
see also Flores-Molina v. Sessions, 850 F.3d 1150, 1163-64 (10th Cir. 2017) (discussing
three types of deceit-related offenses that the BIA has identified as CIMTs, including the
Jurado-Delgado type containing specific intent to harm and a deception).
                                              4
similar Pennsylvania statute harmonizes with these principles. See Ildefonso-Candelario

v. Att’y Gen., 866 F.3d 102, 105 (3d Cir. 2017) (discussing 18 Pa. Cons. Stat. § 5101,

which prohibits intentional obstruction of government function by force, violence, or

other unlawful act, among other things). In Ildefonso-Candelario, we distinguished

Jurado-Delgado because section 4904 requires the intent to mislead, versus the “mere”

intent to obstruct in section 5101. Id. We concluded that the intent to obstruct

government functions by itself could not be a CIMT, but that the obstruction had to occur

“by deceit, graft, trickery, or dishonest means.” Id. (quoting Jurado-Delgado, 24 I. & N.

Dec. at 35). While we were not called upon in that case to explicitly adopt or reject the

rule of Jurado-Delgado, we did not express any doubt about the rule’s validity and stated

that our “understanding of the BIA’s precedents and the definition of moral turpitude

accords with other Circuits that have addressed statutes involving obstruction, perjury, or

false statements.” Id. at 105 n.4. And that rule is dispositive in this case.

       For these reasons, we agree with the BIA that petitioner’s conviction under section

4904(a)(3) constitutes a CIMT. We have considered the additional arguments petitioner

has made on appeal, but none is availing. In particular, upon review, we agree with the

BIA that petitioner did not suffer a due process violation during his proceedings. We

discern no evidence of bias of the IJ from the administrative record, nor has petitioner

demonstrated “substantial prejudice” resulting from any alleged error. See Delgado-

Sobalvarro v. Att’y Gen., 625 F.3d 782, 787 (3d Cir. 2010).

       We will deny the petition for review.



                                               5